ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as followed: Claims 16-20 are canceled.

Reasons for Allowance
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on 5/24/2022 on Page 8, Par 1-3. Additionally, Barrett (6706999) and Gfrorer (20070086005), prior art disclosed 1/25/2022, fails to disclose independent claim 1 in its entirety. 
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a laser beam alignment system comprising: “a frame, and a mirror having a mirror surface for reflecting a portion of a laser beam incident on said mirror surface as a reflected beam portion; a plurality of elements arranged in a pattern at the mirror surface of the second deflection system, for deflecting a portion of the laser beam incident on the elements as a deflected beam portion that is different from the reflected beam portion reflected by said mirror; and one or more detectors, arranged outside the path of the reflected beam portion, for detecting at least part of the deflected beam portion”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-9 and 11-15 are allowable due to pendency on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872